        Case 2:19-cr-00313-GMN-NJK Document 63 Filed 09/21/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     REBECCA A. LEVY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Rebecca_Levy@fd.org
 6
 7   Attorney for Keyawn Lloyd Cook Jr.

 8                               UNITED STATES DISTRICT COURT

 9                                    DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00313-GMN-NJK
11                  Plaintiff,                           STIPULATION TO CONTINUE
12                                                       SENTENCING HEARING
            v.
                                                         (Second Request)
13   KEYAWN LLOYD COOK JR.,
14                  Defendant.
15
16          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
17   Acting United States Attorney, and Jessica Oliva, Assistant United States Attorney, counsel for
18   the United States of America, and Rene L. Valladares, Federal Public Defender, and
19   Rebecca A. Levy, Assistant Federal Public Defender, counsel for Keyawn Lloyd Cook Jr., that
20   the Sentencing Hearing currently scheduled on September 22, 2021 at 1:00 p.m., be vacated
21   and continued to a date and time convenient to the Court, but no earlier than two (2) weeks.
22          The Stipulation is entered into for the following reasons:
23          1.      Mr. Cook is prepared to appear in person for his sentencing and wishes to appear
24   in person. Unfortunately, Mr. Cook was exposed to someone that tested positive to COVID
25   and is awaiting a COVID test on Tuesday.
26          2.      The defendant is not incarcerated and does not object to the continuance.
       Case 2:19-cr-00313-GMN-NJK Document 63 Filed 09/21/21 Page 2 of 3




 1        3.      The parties agree to the continuance.
 2        This is the first stipulation to continue filed herein.
 3        DATED this 21st day of September 2021.
 4   RENE L. VALLADARES                               CHRISTOPHER CHIOU
     Federal Public Defender                          Acting United States Attorney
 5
 6      /s/ Rebecca A. Levy                              /s/ Jessica Oliva
     By_____________________________                  By_____________________________
 7
     REBECCA A. LEVY                                  JESSICA OLIVA
 8   Assistant Federal Public Defender                Assistant United States Attorney

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     2
        Case 2:19-cr-00313-GMN-NJK Document 63 Filed 09/21/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:19-cr-00313-GMN-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     KEYAWN LLOYD COOK JR.,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11   September 22, 2021 at 1:00 p.m., be vacated and continued to October 6, 2021, at the hour of
12   2:00 p.m. in Courtroom 7D before Judge Gloria M. Navarro.
13
                       21 day of September, 2021.
            DATED this ____
14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
